Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 1 of 9




                                Report of Findings and Opinions
                                              By
                                       Thomas E. Danti
                                       METCON L.L.C.
                          Maritime Education Training Consultant L.L.C.
                                        October 7, 2020



   DISCLOSURE OF ANTICIPATED EXPERT WITNESS TESTIMONY
   NAME AND ADDRESS OF EXPERT

   Mr. Thomas E. Danti                                     Home Address:
   METCON L.L.C.                                           2369 SE Maniton Terrace
   P.O. Box 613                                            Port Saint Lucie, Florida 34952
   Jensen Beach, Florida 34958
   (772) 342-3381

   DATA, DEPOSITIONS, DOCUMENTS, STATEMENTS, RESEARCH AND OTHER
   INFORMATION CONSIDERED IN RENDERING OPINIONS

      A. Documents:
            1. Serendipity’s Response to Underwriters Interrogatories
            2. Serendipity’s Response to Underwriters Request for Production and documents
                produced.
           3. Underwriters Rule 26 Disclosures
            4. Underwriters Response to Serendipity’s First Request for Production and
                documents
            5. Underwriters Response to Serendipity’s Second Request for Production and
                documents
            6. Underwriters Response to Serendipity’s Interrogatories
            7. Cape Marina Subpoena Production
            8. Ocean Club Subpoena Production
            9. Second Amended Complaint
            10. Underwriters’ Answer to First Amended Complaint
            11. Hurricane Plan by Jacqueline English, Mikael Sean Oakley
            12. SeaWave Yacht Insurance Renewal Quotation 07 May 2019 and associated
                documents
            13. SeaWave Policy Wording
            14. Weather report by Dooley Sea Weather Analysis


                                                1
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 2 of 9




      B. Photographs:
            1. Serendipity before and after the passing of Hurricane Dorian
            2. Damage photographs Serendipity

      C. Depositions:
            1. Jessica Green
            3. John Hewlett
            4. Garyfallia Konstantopoulou
            5. Scott Powers, Sr.
            6. Mikael S. Oakley
            7. Jacqueline English

      D. Research:
            1. NOAA Hurricane Dorian
            5. NOAA RNC Viewer
            6. Viking Princess; 61 foot, 2004

   BACKGROUND
   It is my understanding that during the passing of Hurricane Dorian the vessel “Serendipity”, was
   tied side to a dock behind a residence at Pink Paradise in Treasure Cay. Treasure Cay is located
   on Great Abaco Island in the Bahamas. The hurricane plan in force, at the time, stated that the
   vessel was to be secured at Cape Marina located in Port Canaveral, Florida.

   At some point, prior to the passing of Hurricane Dorian, Captain McIntosh and Captain Trevor,
   friends of Mikael Oakley attempted to secure the vessel to the dock and then waited out the
   storm. On September 1, 2019 as wind, waves and surge increased to hurricane force the
   “Serendipity” was battered at the dock. Eventually, she broke free from the dock and was
   washed up on land across the canal from Pink Paradise.

   BASIS FOR MY OPINIONS and METHODOLOGY
   Based on my experience as a Seaman, Officer in the Merchant Marine, Commander in the
   United States Naval Reserve, Yacht Captain, Professor of Marine Science at Florida Institute of
   Technology, Instructor/Dean of Chapman School of Seamanship, NMC approved Instructor and
   other related knowledge as outlined in my resume and the current information that I have
   reviewed an analyzed I have come to the following opinions concerning the “Serendipity
   incident.




                                                  2
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 3 of 9




   The analysis as presented in this report is based upon information contained in photographs,
   discovery and other materials made available to METCON L.L.C. Additional facts, data,
   information gleaned from various research conducted during the preparation of this report, was
   also considered.

   I have lived in Florida for over 40 years and have experienced several hurricanes, including
   Frances, Jean, Wilma, Mathew and Irma. Also, over the past 30 years I have been responsible in
   developing and implementing the hurricane preparedness plan for Chapman School of
   Seamanship’s property and its fleet of approximately 75 vessels. The plan uses sound and
   reasonable actions to make our vessels both in the water and on land storm ready.

   “Serendipity” Vessel Hurricane Plan:
   Jacqueline English and Mikael Sean Oakley filed a vessel hurricane plan on 6/26/2017 with the
   Underwriters. It states the name of the vessel, Type:(Viking Princess), year; 2004 and other
   identifying information. It also gives a statement of where the vessel will be located the number
   of lines used to secure the vessel and how often the vessel is checked; (twice a week).
   Arrangements also called for tying down bimini and putting all lose items away. The alternative
   plan was to haul out the vessel and dry dock her.

   SeaWave Yacht Insurance Certificate Schedule:
   Effective date 10 June 2019 requires Serendipity to employ a full-time licensed captain for
   maintenance and care of the vessel and to be onboard when the vessel is underway.

   Dooley Sea Weather Analysis:
   BDM reported storm surges in excess of 20 feet were observed several miles inland on both
   Abaco and Grand Bahama. Storm surge measurement of 28 feet 3 inches was recorded at the
   Grand Bahama International Airport. Weather Between Treasure Cay and Cape Canaveral
   showed ocean prediction as the following:

                     1200Z OR 0800 AST          CONDITIONS 24 HOURS
                                                                                   FORECAST
                        ANALYSIS –              AFTER ANALYSIS MAPS.
             Date                                                                 WAVES FEET/
                     WAVE HEIGHT FT               24 HOUR FORECAST
                                                                                   WIND KTS
                     /WIND SPEED KTS                    MAPS

              25          2-4/10-15                ISSUED 25 FOR 26 =                 3-4/5-10
              26          3-5/10-15                ISSUED 26 FOR 27 =                 2-3/5-10
              27           3-4/5-10                ISSUED 27 FOR 28 =                 2-3/5-10
              28           2-4/5-10                ISSUED 28 FOR 29 =                 3-4/5-10
              29           2-3/5-10                ISSUED 29 FOR 30 =                3-6/10-15
              30          3-4 /10-15               ISSUED 30 FOR 31 =                3-9/15-30
              31          3-9/15-20                ISSUED 31 FOR 01 =               3-12/15-35+
              01          >12/15-20                ISSUED 01 FOR 02 =              HURRICANE

                                                  3
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 4 of 9




   Analysis of weather reports from buoy 41010 located in the ocean area of the Bahamas and
   Cape Canaveral showed hourly wind speeds and gusts mostly less than 10 to 16 knots between
   the 25th and 31st and wave heights less than 5 feet.

   Vessel Specifications:
   The 2004, 61-foot Viking Princess has the following specifications:
   Average Draft 4 feet 4 inches
   Beam: 16 feet
   Fuel capacity: 2 tanks for a total of 790 gallons
   Cruising speed: 20 to 25 kts
   Estimated range:
   20 kts@35 gallons per hour: 5 hours X 35 = 175 gallons; range 100 nm
                                  10 hours X 35= 350 gallons: range 200 nm
                                  12 hours X 35= 420 gallons: range 240 nm
                                  15 hours X 35= 525 gallons: range 300 nm
   25 kts @ 50 gallons per hour: 5 hours X 50 = 250 gallons: range 125 nm
                                  10 hours X 50 = 500 gallons: range 250 nm.

   Distance from Treasure Cay, Bahamas to Cape Marina in Cape Canaveral, Florida:
   Serendipity Response to Underwriters - INTERROGATORY 16: Approximately how long did
   the summer 2019 voyage from Cape Marina, Cape Canaveral, Florida to Pink Paradise, Treasure
   Cay, Bahamas take in terms of time underway and how long of a voyage was it in terms of
   miles?

   RESPONSE: 10 hours / distance 100 miles.

   My independent investigation using Google Earth indicated that the run from Treasure Cay to
   Cape Marina is approximately 200 miles, suggesting an error in Serendipity’s Interrogatory
   Response. In any event, moving the vessel from Treasure Cay to Cape Marina was well within
   the cruising range of this vessel.

   Opinions based on facts reviewed

   It was admitted by Mr. Oakley that “Serendipity” was not incompliance with her warranty
   to have a full time Captain for the maintenance and care of the vessel and to be onboard
   when the vessel was underway. This breach of warranty contributed to the loss of the
   vessel during Hurricane Dorian.

   Mr. Oakley admitted in his deposition testimony that he and his wife did not employ a full time
   captain for the maintenance and care of “Serendipity” and to be aboard while the vessel was
   underway, during the 2019-2020 policy period at issue in this case. This is a breach of the
   Captain Warranty in the SeaWave insurance policy.

                                                  4
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 5 of 9




   Even though the loss did not occur while “Serendipity” was underway the experience and
   training of a USCG licensed Captain cannot be understated. USCG Licensed Captains are
   trained in the areas of weather and hurricane awareness. Prospective Captains are tested on the
   forces and movement of hurricanes, vessel readiness and planning for severe weather events.
   Had Mr. Oakley and Ms. English employed the full time licensed Captain required by the policy
   warranty, the Captain would have been in the Bahamas with the vessel and would have been in a
   position to move it quickly back to Cape Marina or another safe port, once the threat to the
   Bahamas was forecast. In fact, a competent licensed Captain would have planned for that
   contingency. Part of a Captain’s planning while keeping the vessel in the Bahamas during
   hurricane season would be to make sure the vessel is fully fueled, crewed and ready to make the
   trip back to the United States on short notice, if an evacuation is required.

   “Serendipity” being left by its owner in the Bahamas without a full time licensed Captain, placed
   the vessel in a position where there was no dedicated vessel Captain to monitor the approach of
   Hurricane Dorian and make the reasonable decision to return the vessel to Cape Marina once the
   Bahamas was in the forecast path of Hurricane Dorian. Mr. Oakley testified to having local
   captains watching the vessel, however it does not appear that either were in a position to depart
   the Bahamas with the vessel, given their other obligations. This left Mr. Oakley directing their
   attempts to tie up the vessel in the Bahamas to weather the hurricane via a webcam. This was
   done while the weather and sea conditions were favorable for a return voyage to Florida and with
   a vessel that had ample fuel capacity to make the voyage.

   Based on the forecast information obtained by Dooley SeaWeather, there is no question that a
   licensed Captain assigned to “Serendipity” would have made the decision to evacuate himself or
   herself and “Serendipity” from the Bahamas in the advance of Hurricane Dorian’s arrival. This
   decision would have been made to protect both life and property. Mr. Oakley testified that his
   decision, based on the weather information he found, was to leave the vessel at Treasure Cay as
   the best location to weather the Hurricane. This decision is not supported by the weather
   evidence, which showed a clear threat to this location.

   Cape Marina in Port Canaveral, Florida offers favorable hurricane protection features
   and was the agreed mooring location for “Serendipity”.

   I am personally familiar with Cape Marina in Port Canaveral, Florida as I have docked vessels at
   this facility in the past. They are both a full service as well as a do it your self-boat yard and
   Marina. The Marina is located well inland (approximately 2 miles) to protect from storm surge,
   wind and waves and offers good protection for vessels both in and out of the water. As the Cape
   Marina records show, “Serendipity” was previously on the hard at this facility in June of 2019.
   On arrival, it could have been hauled out and blocked on land. Typically, a licensed captain
   would contract for this service in advance, knowing that Cape Marina was the location required
   by the insurance hurricane plan. A hurricane reservation at Cape Marina would have guaranteed
   a haul out for the vessel in advance of a named storm.




                                                   5
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 6 of 9




   Even if Cape Marina could not haul out the vessel, its wet slips offer far better mooring options
   for hurricane preparation than tying side to a residence dock in Treasure Cay. As a low lying
   island in the Bahamas, Treasure offers little natural protection from an approaching hurricane.
   Cape Marina would have been a superior location for “Serendipity” to weather Hurricane Dorian
   and to protect the vessel from damage.

   AIS vessel electronic tracking shows a mass exodus of vessels leaving the Bahamas and
   crossing the Gulf Steam ahead of Hurricane Dorian.

   The Automatic Identification System (“AIS”) is a digital VHF radio based transponder system
   used for identifying and tracking vessels worldwide. It also aids in collision avoidance as it
   shows the course, speed and distance of vessels in the area. The Dooley SeaWeather report
   analyzed historical AIS data from the period before Hurricane Dorian impacted the Bahamas.
   AIS vessel tracking information clearly shows the exodus of vessels leaving the Bahamas in
   advance of Hurricane Dorian. This shows that other vessel owners and their Captains made the
   decision to evacuate the Bahamas for safe harbor in advance of Hurricane Dorian. These
   individuals were privy to the same forecasts as Mr. Oakley, yet made the decision to evacuate
   their vessels.

   Wave height information produced as part of Dooley SeaWeather’s weather report shows wave
   heights between August 25-30 to between 3 to 4 feet. Based on this information it is my opinion
   that “Serendipity” had a substantial time window to evacuate in advance of Hurricane Dorian as
   she could certainly making the passage back from the Bahamas to the east coast of the United
   States during this period. Even a departure delayed until August 30, would have left sufficient
   time for the vessel to run back to Cape Marina.

   At Chapman School of Seamanship we follow our hurricane plan and are prepared before
   the start of hurricane season. It is clear that “Serendipity” was not prepared for hurricane
   season. This lack of preparation and understanding concerning the importance of a
   hurricane plan contributed to the loss of the vessel.

   I oversee the annual hurricane planning at Chapman School of Seamanship. (See attached plan).
   The school expends substantial time and resources to prepare and execut its hurricane plan each
   year. This is done to protect both life and property. Most of our smaller vessels are either
   secured to our docks in the well protected area of the Manatee Pocket or hauled out of the water.

    In the past we have used, American Custom Yachts, River Forest, Sailfish Marina, Hinkley’s
   and Harbortown Marina in Ft. Pierce to store or haul out our larger vessels in the size range of
   “Serendipity”. This requires, in some instances, that the school to prepay for hurricane haul
   out/dockage. I would expect a full time licensed Captain to have made similar arrangements for

                                                  6
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 7 of 9




   “Serendipity” to ensure that it had a haul out or dockage reservation in advance of the arrival of a
   named storm. Had this plan existed for “Serendipity” under the watch of a licensed Captain she
   would have been brought back from the Bahamas and stored in her required hurricane location to
   protect her from damage.

   We typically maintain a fleet of approximately 100 vessels both on land and in the water. I have
   been at Chapman School for the past 32 years. To date, we have never lost a vessel during
   hurricane season. Planning and being prepared is the key to reducing risk posed to vessels by
   hurricanes and other severe storms. Mr. Oakley’s testimony that the hurricane plan is to be
   executed at whatever location the vessel is located, does not serve the interests of protecting the
   vessel. With sufficient notice of a hurricane’s approach, all efforts must be made to return a
   vessel to its planned hurricane storage location and to execute that plan. Obviously, if this is not
   possible due to other factors, best efforts must be made at the vessel’s location, however that was
   not the case with “Serendipity”. The owner had the means and opportunity to evacuate the
   vessel, but simply chose not to execute “Serendipity’s” hurricane plan. This contributed to the
   loss of the vessel. From my review of his testimony, it appears that Mr. Oakley did not
   understand the significance of Serendipity’s hurricane plan, in the manner it would have been
   understood by a competent full-time licensed Captain.

   Hurricane plans are critical for vessel safety and maintenance. They are not just a piece of paper
   that you sign in the context of obtaining an insurance policy. This significance and importance
   of hurricane plans are taught during our professional mariner training classes as most of our
   students aspire to be captains. As per our teachings and our hurricane plan, we are always
   hurricane ready. (Chapman School of Seamanship’s Hurricane Plan.)

   Based on information reviewed it is my opinion that Serendipity was not properly prepared
   for Hurricane Dorian

   As explained above, the hurricane plan required that the vessel be secured at Cape Marina. This
   was not done and therefore “Serendipity” was in breach of its hurricane plan. This breach
   contributed to the loss of the vessel.

   Review of the preparation that Mr. Oakley directed in the Bahamas shows that “Serendipity” was
   not even secured in that location, per the requirements of the hurricane plan. This is based on
   Mr. Oakley’s testimony and the photograph of the vessel prior to the hurricane. In addition to
   the vessel being located at Cape Marina in Port Canaveral, Florida the plan also called for 6 large
   lines with chafing protection. Photographs that I have reviewed show lines with no chafing gear
   to protect them from the effects of abrasion caused by storm surge. Without chafing gear, the
   lines would soon wear and part from the constant surge of the waves created by hurricane force
   winds.

                                                    7
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 8 of 9




   The plan also calls for the doubling of lines. None of the photographs show any lines doubled
   up. Also, the plan called for the vessel to be at least 15 feet away from the dock. This allows for
   storm surge protection. The photograph I reviewed did not show the vessel 15 feet away from
   the dock.

   Finally, the plan states under paragraph 17 “What are your alternative plans in the event that the
   above plan becomes unlikely? Haul out and dry storage if needed.               In the event that
   “Serendipity” was unable to execute the plan, that is tie up in Cape Marina as described above,
   its owner had agreed to haul it out an place it in dry storage. Had this been done, it is likely the
   vessel would have sustained less damage as a result of Hurricane Dorian.

   CONCLUSIONS:

   Based on the information I have reviewed to date I have come to the following conclusions:

      A. The owner of “Serendipity” was in breach of the insurance policy’s captain warranty.
         Mr. Oakley admitted that they did not employ a full time licensed captain for the
         maintenance and care of the vessel and to be aboard while underway. This contributed to
         the loss of the vessel.
             a. With proper planning that would have been performed by a full time licensed
                 captain, it is most likely that “Serendipity” would have been moved back to Cape
                 Marina for protection from Hurricane Dorian.
             b. “Serendipity” did not have the benefit of an experienced of a full-time captain
                 onboard to track the approach of hurricane Dorian, keep the vessel ready and
                 evacuate the vessel from the Bahamas in advance of the hurricane.
             c. AIS data confirms that many other vessels made the decision to evacuate the
                 Bahamas based on the same forecast information available to owner of
                 “Serendipity”.

      B. The “Serendipity” was not in compliance with her hurricane plan as she was left in the
         Bahamas, which was not an option under the plan. This contributed to the loss of the
         vessel.
            a. There was no evidence chafing gear was used to protect the lines from parting.
            b. The lead on the lines was not long enough to allow for a 20 foot storm surge.
            c. The vessel was not hauled out, which was the alternative hurricane plan.
            d. Owner of “Serendipity” did not appear to understand the importance of a
                 hurricane plan with regard to its vessel.
            e. Cape Marina offered better protection from a hurricane than the dock behind Pink
                 Paradise in Treasure Cay.



                                                    8
Case 0:20-cv-60520-RAR Document 67-1 Entered on FLSD Docket 12/07/2020 Page 9 of 9




   RESERVATION
   I reserve the right to amend this report should any additional information be provided that would
   change my opinions.

   CERTIFICATION
   I Thomas E. Danti certify that the facts and opinions contained in this report are accurate and
   truthful, and, further, that the opinions expressed in this report are the result of my own personal
   analysis, and not influenced by the opinions of any person or persons and are held by this author
   to be within a reasonable degree of professional certainty. The opinions contained in this report
   are based upon all the information known to me as of the time this report was issued, as well as
   my own knowledge, skill, experience, training, and/or education.

   Date: October 7, 2020


          Signature:   Thomas E. Danti
                       Thomas E. Danti




                                                    9
